Citation Nr: 9903340	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  94-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal 
ulcer, chronic, irritable bowel syndrome, currently evaluated 
as 20 percent disabling.

2.  Entitlement to a total evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1993 and March 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota. 

The issue of entitlement to a total evaluation based upon 
individual unemployability is addressed in the REMAND portion 
of this decision.  


FINDING OF FACT

Duodenal ulcer, chronic, irritable bowel syndrome, results in 
no more than moderate symptoms.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
duodenal ulcer, chronic, irritable bowel syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.114, Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duodenal ulcer and chronic irritable bowel syndrome currently 
are evaluated as 20 percent disabling under diagnostic code 
7305, pertaining to duodenal ulcers.  A duodenal ulcer 
warrants a 20 percent evaluation, if it is moderate, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  A 40 percent evaluation is 
warranted where the disorder is moderately severe, less than 
severe, but with impairment of health manifested by anemia 
and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

Evidence associated with the claims file does not reveal the 
presence of symptoms commensurate with a moderately severe 
rating for ulcers.  A January 1996 examination report, for 
instance, reflects that the symptoms of an ulcer were not 
present.  VA examinations do document complaints of 
gastroesophageal reflux, for which the veteran takes 
antacids.  These were documented, for instance, during a VA 
examination in July 1998, as well as during treatment 
received in April 1994.  These latter complaints apparently 
are not associated with ulcer disease.  The January VA 1996 
examination report, in this respect, attributes these 
symptoms to hiatal hernia which is not service connected, as 
does an April 1994 VA examination report.  However, the April 
1994 report also reflects that the veteran's irritable bowel 
may also play a role in producing the veteran's reflux 
symptoms.  

Although it is thus not clear the extent to which the 
veteran's complaints of reflux are attributable to his 
service connected disabilities, even assuming, arguendo, that 
his gastrointestinal symptoms are attributable in their 
entirety to the veteran's service connected ulcer and 
irritable colon, the veteran's symptomatology is not 
sufficient to warrant a higher rating under the criteria 
applicable to ulcers.  There is, for example, no evidence of 
anemia or weight loss.  In April 1994, a VA examiner 
specifically indicated that anemia was not present and 
characterized the veteran's weight as stable.  In July 1998, 
a VA examiner indicated that the veteran was somewhat 
overweight and that the veteran's weight was stable.  
Although the veteran has articulated complaints of 
difficulties, particularly after eating certain foods, during 
the July 1998 examination, he indicated that his symptoms 
were controlled with medication and stable.  This 
characterization of the veteran's symptoms does not suggest a 
disorder that results in incapacitating episodes, and 
treatment records do not suggest a different conclusion.  

The veteran has complained of gas, bloating and diarrhea, 
which were attributed during an April 1994 examination to 
irritable bowel syndrome, and the Board has considered the 
criteria applicable to irritable colon syndrome under 
diagnostic code 7319.  Irritable colon warrants a 10 percent 
evaluation if it is moderate, with frequent episodes of bowel 
disturbance with abdominal distress, and a 30 percent 
evaluation if it is severe, with diarrhea, or alternating 
diarrhea and constipation.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  A March 1993 entry notes the presence of diarrhea 
and cramps that had been present for seven days, and an 
October 1994 entry documents that the veteran had complaints 
of diarrhea of three days' duration.  A January 1996 entry 
makes reference to irritable bowel syndrome that at that 
point was without symptoms.  However, a January 1996 VA 
examiner characterized bloating and gas as episodic, and 
indicated that the veteran experienced diarrhea during these 
episodes unless he took "something for it."  The July 1998 
examiner, moreover, indicated that irritable bowel was well 
controlled on Metamucil.  

The veteran's overall disability picture as such does not 
suggest bouts of diarrhea so frequent or prolonged that the 
veteran's disability may be characterized as severe.  The 
stability of the veteran's weight, together with evidence 
indicating that diarrhea is episodic only and that it is well 
controlled with medication, suggest on the contrary, a 
disability that is not more than moderate. 

Ratings under diagnostic codes 7301 to 7392 are not combined.  
Instead, a single evaluation is assigned under the diagnostic 
code which reflects the predominant disability picture.  
38 C.F.R. § 4.114.  In this case, whether the veteran's 
disability is evaluated under diagnostic code 7305 or 7319, 
the veteran's disability is no more than moderate.  As such, 
a higher evaluation is not warranted.  


ORDER

A claim for an increased evaluation for duodenal ulcer, 
chronic, irritable bowel syndrome, currently evaluated as 20  
percent disabling, is denied.


REMAND

The veteran seeks a total evaluation based upon individual 
unemployability.  Among the disabilities for which service 
connection is in effect are a shell fragment wound of the 
right second rib, previously rated under diagnostic code 
6818, which provided a rating for pleural cavity injuries.   
In the course of this appeal, substantive changes were made 
to the schedular criteria for evaluating nontuberculosis lung 
diseases, including pleural cavity injuries, effective 
October, 1996.  See 61 Fed. Reg. 46720 (1996).  The veteran 
is entitled to application of the more favorable criteria.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The rating criteria now in effect do not contain diagnostic 
code 6818.  However, traumatic chest wall defects, diagnostic 
code 6843, are evaluated under the general rating formula for 
restrictive lung disease.  That rating formula also contains 
a reference to gunshot wounds of the pleural cavity, further 
suggesting that pleural cavity injuries are properly rated 
under the criteria pertaining to restrictive lung disease.  

The veteran has not to date been provided with a statement of 
the case setting forth the new criteria for rating of 
restrictive lung disease or traumatic chest wall defects.  
Moreover, a rating for restrictive lung disease, under the 
current criteria, requires a pulmonary function test as a 
prerequisite to rating the disability.  A review of the 
claims file, however, does not reflect the presence of a 
current pulmonary function test with which to ascertain the 
severity of the veteran's disability.  

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran should be afforded an 
appropriate examination to ascertain the 
severity of any residuals of a shell 
fragment wound of the right second rib.  
Examination should include a pulmonary 
function test to ascertain the severity 
of any restrictive lung disease.  If the 
examiner determines that restrictive lung 
disease is present, the examiner should 
indicate the extent to which restrictive 
lung disease is related to the veteran's 
shell fragment wound of the right second 
rib.  The examiner should also report any 
other symptomatology present and should 
make specific findings as to whether the 
veteran's service-connected injury 
results in pain or discomfort on 
exertion, scattered rales, or some 
limitation of excursion of the diaphragm 
or of lower chest expansion.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.  The supplemental statement of 
the case should set forth the rating 
criteria for rating each of the veteran's 
disabilities.  The criteria should 
include not only the current criteria, 
but any criteria in effect during the 
pendency of the veteran's appeal that 
have been affected by regulatory changes. 

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).






- 7 -


